HARRIS, Chief Judge.
We affirm the conviction of Julius William Thomas, but we reverse for resentencing. At sentencing, the trial court orally acknowledged that it was correcting (or had corrected) the scoresheet to remove Counts II and III from the primary and additional offense categories.1 Thomas contends that with the correction he would fall in a lesser sentencing bracket. Such a corrected scoresheet does not appear in the record. The sentence is reversed and remanded in order that a corrected scoresheet can be prepared and filed and the defendant sentenced accordingly.
REVERSED.
DAUKSCH and THOMPSON, JJ., concur.

. Judgments of acquittal had been entered on these counts.